DUFOUR, J.
This is an appeal from a judgment of the District Court in a rule to tax costs of appeal.
Objection was made to two items appearing in the statement of costs, to-wit: Filing transcript of appeal, $15.00; and crier’s fee in Court of Appeal, $1.00.
The objection as to crier’s fee was waived in open court, and by consent of counsel at the argument before us, the question of the legality of this charge was eliminated from the case.
The sole remaining issue is as to the validity of the charge of filing the transcript of appeal in this Court. It is claimed that under the amended Constitution of 1898, as found in Act 137 of 1906, and adopted by the people in the general election of xoo6, the cost of filing appeals was fixed by law at five ($5.00) dollars.
In the case of John Minot vs. King, No. 4157 of our docket, identical with this case, we held “that paragraph IV of Article 131 of the Constitution, as amended by Section 6, of the XXIII amendment of the Constitution, does not abrog-ate Section 7 of Act 136 of 1880, which fixes the fee which the clerk of this Court may charge and retain as his compensation for filing appeals from district courts.”
We adhere to that view and make the opinion in Minot vs. *127King part of the opinion in this case.
March 23, 1908.
Rehearing refused April 6, 1908.
Writ granted by Supreme Court May 14, 1908.
Decree Supreme Court August 4, 1908.
The judgment allowing the clerk’s fee is correct.
Judgment affirmed.